                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

TRAVIS BRUNET,
Individually and on behalf
of all others similarly situated,

               Plaintiff,

v.                                                              No. CV 21-299 CG/GBW

GB PREMIUM OCTG SERVICES, LLC,

               Defendants.

         ORDER GRANTING UNOPPOSED MOTION TO TRANSFER VENUE

       THIS MATTER is before the Court on Defendant’s Unopposed Motion to

Transfer Venue (the “Motion”), (Doc. 13), filed May 10, 2021. In the Motion, Defendant

explains this case must be transferred pursuant to 28 U.S.C. § 1404(a) “given the

Independent Contractor Agreement (the “Agreement”) executed by Plaintiff . . .

containing a mandatory forum-selection clause mandating all litigation arising under or

relating to the Agreement be filed in the state or federal courts located in Harris County,

Texas.” Id. at 1. Defendant states Plaintiff is unopposed to the Motion. Id. at 1, 7. As

such, Defendant requests the Court transfer the case to the United States District Court

for the Southern District of Texas, Houston Division. Id. at 1, 6. The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

       IT IS THEREFORE ORDERED that the above-captioned case shall be and is

hereby transferred to the United States District Court for the Southern District of Texas,

Houston Division.

       IT IS FURTHER ORDERED that the Clerk is DIRECTED to transfer this case to
the United States District Court for the Southern District of Texas, Houston Division.

      IT IS SO ORDERED.



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
